 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDCrawford Sprinkler Company of Hickory,Inc. andRoad Sprinkler Fitters Local Union No. 669,UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada,AFL-CIO. Case 11-CA-4747September 27, 1972DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn June 13,1972, Trial Examiner Lloyd Buchananissued the attached Decision in this proceeding.Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions' and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, Crawford Sprinkler Company of Hicko-ry, Inc., Hickory, North Carolina, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.'Although the Trial Examiner erroneously concluded that employee Han-shew was no longer in Respondent's employ,we find no evidenceto indicatethat the TrialExaminer attachedany particularsignificanceto this conclu-sion.TRIAL EXAMINER'S DECISIONBUCHANAN, Trial Examiner: The complaint herein (is-sued January 31, 1972; charges filed December 6, 1971, andJanuary 26, 1972) alleges that the Company has violatedSection 8(a)(1) of the National Labor Relations Act, asamended, 73 Stat. 519, by interrogating employees concern-ing their own and other employees' union membership,sympathies, and activities; directing employees to write let-ters to the Union requesting the return of their union cards;and interrogating employees as to whether they had gottentheir cards back from the Union. The answer denies theallegations of violation.The case was tried before me at Hickory, North Caroli-na, onMarch 28, 1972.Upon the entire record in the case and from my obser-vation of the witnesses, I make the following:FINDINGSOF FACT (WITHREASONS THEREFOR)AND CONCLUSIONS OF LAWITHE COMPANY'S BUSINESS AND THE LABORORGANIZATION INVOLVEDThe facts concerning the Company's status as a NorthCarolina corporation, the nature and extent of its businessin the fabrication and installation of fire protective systems,and its engagement in commerce within the meaning of theAct are admitted; I find and conclude accordingly. I alsofind and conclude that, as admitted, the Union is a labororganization within the meaning of the Act.IITHE UNFAIR LABOR PRACTICESThis case will not cater to the Walter Mitty in any of :us,whether parties, counsel, or Trial Examiner.Interference ischarged to Drum, the Company's construction superintend-ent, and Umbarger,foreman onone of the jobs. Black, whowas employed by the Company for 1 day, on September 21,1971, testified that on September 14 he went to Drum'soffice for a job; that Drum asked whether he was a memberof the Union and that he replied that he was and had beenseeking a job for several months, and that he was in a criticalfinancial situation and needed work; that apparently at thispoint Drum declared that the Company is a nonunion con-tractor. (From Black's testimony it is not quite clear whythis was interjected at that point in the conversation, Blacklater telling us that it was on September 17, over the tele-phone, that Drum told him that this was a union job andthat the Company was a nonunion contractor.)Black con-tinued that on September 14 Drum asked what his reactionwould be if he were hired and put on a 100-percent unionjob and were approached by a union representative, andthat he replied that he would leave the job immediately ifhe saw the representative approaching,since his own pres-ence on such a job would be in violationof union rulesagainst working with nonunion men on a union job; andthat to Drum's question what he would do if he could notget away from a union representative under such circum-stances,he replied that he would tell him that what he wasbeing paid was none of his business, and that if necessaryhe would turn in his union book. Black further testified thaton September 17 he telephoned Drum, that theydiscussedhis pay andsubsistenceallowance, and that he was hired.Drum's version is that Black came to his office for ajob, that he said that the Company had work in Chattanoo-ga, that Black asked whether it was a union job, and thathe replied in the affirmative but that the Company wasworking open shop. Denying that he asked about the Union,Drum continued that Black volunteered that he was a mem-ber, needed a job badly, and had had problems with anothercompany and the Union had not come to his rescue. Drumadded that Black offered to show his union card but that hedid not look at it; that he asked Black to fill out an applica-tion but that the latter said he was in a hurry and took theapplication, and that Drum said he would call him after hereceived it. According to Drum it was he who called Black199 NLRB No. 46 CRAWFORDSPRINKLERCOMPANY301thereafter, as he had said he would on receipt of the applica-tion,and it was arranged over the telephone that Blackwould go to work, pay having been discussed when Blackwas in Drum's office. Having told us before that Black hadvolunteered that he was a member of the Union, Drumspecifically denied that he asked Black whether he was.It is clear that the Company is opposed to organizationof its employees. The question here is whether it committedunlawful acts while it opposed unionization.In this Yes-No situation, I am satisfied that Black, des-perately needing a job and having indicated that he hadworked on union jobs, volunteered that he was a member ofthe Union but that, if necessary, he would, once hired, turn inhis union book to retain employment. I find and conclude thatthe General Counsel has not sustained his burden of provingviolation as alleged in this connection.Employee Hanshew, employed by the Company formore than 2 years and until 3 weeks before the trial, testifiedthat on September 22, the day after Black was hired andterminated, his foreman, Umbarger, asked whether Blackhad come to his trailer the night before and whether he andanother employee, Cragger, who was present, had signedany petition cards; that he replied that they had not seenBlack and did not sign any cards; that on December 1 atLoudon, Tennessee, Umbarger told him that he wanted himto write to Warren, the president of the Local, and advisehim that he changed his mind about the Union and wantedhis union card returned; and that about a week later Um-barger called him at home and asked whether he had gottenhis card back from the Union in Washington. While Han-shew testified that it was not until after he wrote to theUnion that he told Umbarger that he had in fact signed acard,he explained that Umbarger had said that he knewthat he had signed a card.Umbarger denied that he asked Hanshew in Septemberwhether he had signed a union card. He further denied thathe told Hanshew on December 1 to write to the Union tohave the card returned, and that he thereafter asked Han-shew if he had gotten the card back from the Union. Um-barger testified that he had himself signed a card which hehad received from Black in September. He told us thatabout December 1, after he and the others had been watch-ing TV and playing cards in another man's room, Hanshewcame to his room, wrote a letter in which he asked the Unionto return his card, asked him for the Union's address, andfurther asked that he mail the letter for him. He testified alsothat about a week later he told Hanshew that in the latterpart of September he had himself written to the Union forreturn ofhis owncard. This testimony made it appear thatwhen Hanshew, whether asked to do it or not, wrote forreturn of his own union card, Umbarger did not at that timetell him that he had himself done that several months be-fore: a curious and hardly understandable situation! Itthereafter developed that Umbarger had on September 24sent a membership application and $35 to the Union, andthat it was on December 3 that he asked for their return. Ifthis explained what had previously appeared strange, it indi-cated that Umbargerwas at least a carelesswitness.Weneed not rely on his demeanor although he was noticeablyuncomfortable and flushed.Hanshew adequately explained whey he wrote the let-Umbarger did not. According to the latter, Hanshew "justcome up" and said that he did not think that the Unionwould do any good, wrote the letter, and asked Umbargerto mail it. According to Hanshew, whom I credit, they werestaying at different motels. I find that he was trying to pleaseUmbarger and that the latter had in effectsuggestedthat theletter be sent.Hanshew and Umbarger are cousins, and it is clear thatthey maintain a close and friendly relationship. But Umbar-ger had hired Hanshew, and on the job their relationshipwas that of supervisor and employee. Their personal rela-tionshipdoes not exculpate the Companyfrom itssupervisor's violative acts.I find and conclude that Umbarger's interrogation ofHanshew on September 22, his subsequent direction or re-quest that Hanshew request return of his union card fromthe Union, and his unlawful interrogation as to whetherHanshew had received his card constituted unlawful inter-ference in violation of Section 8(a)(1) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:'ORDERRespondent Crawford Sprinkler Company of Hickory,Inc.,Hickory, North Carolina, its officers, agents, succes-sors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees concerning their own andother employees' union activities, directing employees towrite letters to the Union requesting the return of theirunion cards, and interrogating employees as to whether theyhad gotten their cards back from the Union.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteedin Section7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post at its place of business in Hickory, North Car-olina, copies of the attached notice marked "Appendix "2Copies of said notice, on forms provided by the RegionalDirector for Region 11, shall be posted by the Company,after being duly signed by its representatives, immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to its employees are customarily post-ed.Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or coveredby any other material.1 In the event no exceptionsare filedas provided by Sec. 102 46 of theRules and Regulationsof the NationalLaborRelations Board,the findings,conclusions, and recommended Orderherein shall, as providedin Sec 102.48of the Rules and Regulations,be adopted by theBoard and become itsfindings, conclusions,and order, and all objections theretoshall be deemedwaived for all purposes.2 In the event thatthe Board's Orderis enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the National LaborRelations Board"shall read"Posted Pursuant to aJudgmentof the UnitedStatesCourt of AppealsEnforcing an Order of theNational LaborRelations Board." 302DECISIONSOF NATIONAL LABOR RELATIONS BOARD(b) Notify the Regional Director for Region 11, in writ-ing, within 20 days of the date of the receipt of this Decision,what steps the Respondent has taken to comply here-With 33 In the event that this recommended Order is adoptedby theBoard afterexceptions have been filed,this provision shall be modified to read"Notifythe Regional Director for Region 11, in writing, within20 days ofthe dateof this Order,what steps the Respondent has takento complyherewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees as to their ownor other employees' union activities.WE WILL NOT direct employees to write letters to theUnion requesting the return of their union cards.WE WILL NOT interrogate employees as to whetherthey have gotten their union cards back from the Un-ion.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights to self-organization, to form labor organ-izations, to join or assist Road Sprinkler Fitters LocalUnion No. 669, United Association of Journeymenand Apprentices of Plumbing and Pipefitting Industryof the United States and Canada, AFL-CIO, or anyother labor organization, and to engage in other con-certed activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain fromany or all such activities.DatedByCRAWFORDSPRINKLERCOMPANY OFHICKORY, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, 1624Wachovia Building, 301 North Main Street, Winston-Sa-lem, North Carolina 27101, Telephone 919-723-2300.